EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kwangho Jang on 6 April 2021. 

Please amend claims 1, 12, and 20 as following:
1. (Currently Amended) A system comprising: 
a memory; 
one or more physical processors in communication with the memory; and 
a hypervisor executing on the one or more physical processors; 
wherein the hypervisor is configured to: 
enable a halt-polling function, wherein the halt-polling function is executable by the hypervisor, wherein the halt-polling function, when executed by the hypervisor, causes the hypervisor to wait for a new interrupt for a predetermined amount of time following a virtual central processing unit (VCPU) becoming idle and to poll for the new interrupt while refraining from running another VCPU during the predetermined amount of time; 
disable a monitoring function, wherein the monitoring function is executable by a guest operating system (guest) on the VCPU, wherein the monitoring function, when executed by the guest, keeps the one or more physical processors in a guest mode while monitoring the VCPU for the new interrupt to arrive within a target residency time following the VCPU becoming idle, and wherein the one or more physical processors are configured to exit the guest mode to the hypervisor responsive to an execution of a monitoring instruction of the monitoring function by the guest while the monitoring function is disabled; 
expose the monitoring function to the guest;

responsive to detecting the monitoring instruction that causes the exit to the hypervisor: 
disable the halt-polling function; and 
enable the monitoring function.  

12. (Currently Amended) A method comprising: 
enabling, by a hypervisor on one or more physical processors in communication with a memory, a halt-polling function, wherein the halt-polling function is executable by the hypervisor, wherein the halt-polling function, when executed by the hypervisor, causes the hypervisor to wait for a new interrupt for a predetermined amount of time following a virtual central processing unit (VCPU) running on the one or more physical processors becoming idle and to poll for the new interrupt while refraining from running another VCPU during the predetermined amount of time; 
disabling, by the hypervisor, a monitoring function, wherein the monitoring function is executable by a guest operating system (guest) on the VCPU, wherein the monitoring function, when executed by the guest, keeps the one or more physical processors in a guest mode while monitoring the VCPU for the new interrupt to arrive within a target residency time following the VCPU becoming idle, and wherein the one or more physical processors are configured to exit the guest mode to the hypervisor responsive to an execution of a monitoring instruction of the monitoring function by the guest while the monitoring function is disabled; 
exposing, by the hypervisor, the monitoring function to the guest; 
detecting, by the hypervisor, the monitoring instruction executed by the guest on the VCPU while the one or more physical processors execute in the guest mode, wherein the one or more physical processors exit the guest mode to the hypervisor responsive to the monitoring instruction executed by the guest on the VCPU while the monitoring function is disabled; and 
responsive to detecting the monitoring instruction that causes the exit to the hypervisor: 

enabling, by the hypervisor, the monitoring function.

20. (Currently Amended) A non-transitory machine readable medium storing instructions, which when executed by one or more physical processors, cause the one or more physical processors to: 
enable, by a hypervisor on the one or more physical processors, a halt-polling function, wherein the halt-polling function is executable by the hypervisor, wherein the halt- polling function, when executed by the hypervisor, causes the hypervisor to wait for a new interrupt for a predetermined amount of time following a virtual central processing unit (VCPU) running on the one or more physical processors becoming idle and to poll for the new interrupt while refraining from running another VCPU during the predetermined amount of time; 
disable, by the hypervisor, a monitoring function, wherein the monitoring function is executable by a guest operating system (guest) on the VCPU, wherein the monitoring function, when executed by the guest, keeps the one or more physical processors in a guest mode while monitoring the VCPU for the new interrupt to arrive within a target residency time following the VCPU becoming idle, and wherein the one or more physical processors are configured to exit the guest mode to the hypervisor responsive to an execution of a monitoring instruction of the monitoring function by the guest while the monitoring function is disabled; 
expose, by the hypervisor, the monitoring function to the guest; 
detect, by the hypervisor, the monitoring instruction executed by the guest on the VCPU while the one or more physical processors execute in the guest mode, wherein the one or more physical processors exit the guest mode to the hypervisor responsive to the monitoring instruction executed by the guest on the VCPU while the monitoring function is disabled; and 
responsive to detecting the monitoring instruction that causes the exit to the hypervisor: 
disable, by the hypervisor, the halt-polling function; and
enable, by the hypervisor, the monitoring function.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Tsirkin et al. Patent No.: US 9,489,223 discloses a hypervisor that disables a monitoring function of a guest by placing a VM in legacy mode, where a monitoring instruction causes a VM exit, and switching, by the hypervisor, the VM to a memory monitoring mode subsequent to the VM exit.
Tsirkin et al. Pub. No.: US 2015/0339142 A1 discloses executing an MWAIT command that performs halt polling, and exits halt polling during a VM exit.
Lutas et al. Pub. No.: US 2015/0339480 A1 discloses a processor that turns off branch monitoring in response to a VM exit processor event.
Tsirkin et al. Pub. No.: US 2014/0149979 A1 discloses placing a destination VM into a memory monitoring mode, which disables a VM exit when a memory monitoring instruction is executed.
Tsirkin Pub. No.: US 2015/0347169 A1 discloses a hypervisor determining execution state of a virtual processor and enables polling of a shared device for new requests in response to determining that a virtual processor that was previously stopped is now running.
Kagan Pub. No.: US 2013/0042242 A1 discloses a VMM polling an interrupt address to decide when to swap in a given VM, and further determines VM idleness.

However, none of the prior art of record alone, or in combination anticipates or renders obvious to the invention set forth in the independent claims that enables a hypervisor to determine that a guest is one that can support a monitoring function by disabling the monitoring function and enabling halt polling, detecting that the guest executes a monitoring instruction of the monitoring function, which when executed while the monitoring function is disabled, causes an exit to the hypervisor, whereupon the hypervisor enables the monitoring function and disables halt polling. Since none of the prior art of record alone, or in combination anticipates or renders obvious to the invention set forth in the independent claims, the invention is allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/MICHAEL W AYERS/Examiner, Art Unit 2195